Defendants were convicted of the crime of assault with a deadly weapon with intent to murder. They have appealed from the judgment of imprisonment. *Page 457
[1] The sole contention urged in the brief of appellants is that the evidence is insufficient to support the judgment. At the trial both defendants insisted that they did not commit the assault; that they were not, at the time, at or near the place referred to in the information and testimony. The complainant was the marshal of the city of Colton. He testified that on the fourteenth day of July, 1921, at about 6 o'clock in the afternoon, he went to a point where a bridge crosses the Santa Ana River, and there observed an automobile and a man standing near to it, and also a quantity of new shoes in the brush close at hand; that he alighted from the automobile in which he was riding, went over to the other machine in which the man he had observed was, by this time, seated, and talked to the latter; that he, the marshal, wore his badge of office in plain sight; that after some preliminary conversation he asked the man what he was doing with the shoes and that thereupon the individual in the car produced a "gun" and began to fire at him; that the first shot was fired when the marshal was about three feet away from the person mentioned and that about nine shots in all were fired at him; that before the firing ceased he had taken refuge behind a telegraph pole and that he fired from that point of vantage until he had emptied his gun, after which he went to a neighbor's and procured an old rifle. In the meantime a second individual had joined the first in the automobile and the tires of the officer's machine had been punctured and the two men were driving away. The marshal discharged several shots from the rifle, but the men made their escape. Notwithstanding the great number of shots fired, it was a bloodless battle. These defendants were arrested at different places a considerable time after the commission of the alleged offense and in counties other than San Bernardino. There was ample evidence to establish the identity of both defendants and to show that both participated in the assault upon the officer. Aside from the individual who fired the shots from the automobile (Martinez), the second defendant named was observed by another witness, who testified that Mandevil was concealed in the brush close at hand; that he had a revolver and that he fired it at the officer. The marshal did not observe *Page 458 
Mandevil but he did not state that all of the shots fired at him proceeded from Martinez' weapon. There was, to be sure, unequivocal testimony supporting the defense of an alibi, but the facts were for the jury to resolve. There was substantial evidence to support the verdict.
The judgment is affirmed.
Conrey, P. J., and Shaw, J., concurred.